IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CEDRIC TAGERT,1                            §
                                               §   No. 113, 2018
          Respondent Below,                    §
          Appellant,                           §   Court Below—Family Court
                                               §   of the State of Delaware in and for
          v.                                   §   New Castle County
                                               §
    BEVERLY PETERSON,                          §   File No. CN15-06241
                                               §   Petition Nos. 17-37092 &
          Petitioner Below,                    §   17-37259
          Appellee.                            §

                               Submitted: July 2, 2018
                               Decided:   July 17, 2018

                                           ORDER

         Having considered the notice to show cause, the Court concludes that:

         (1)    On March 6, 2018, the appellant, Cedric Tagert, filed a notice of appeal

from a Family Court order affirming a Commissioner’s order granting the appellee’s

petition for a protection from abuse order and denying the appellant’s cross-petition

for a protection from abuse order. The Senior Court Clerk issued, by certified mail

to the address Tagert provided, a notice directing Tagert to show cause why the

appeal should not be dismissed for his failure to pay the Family Court filing fee. The

notice to show cause was re-sent by first class mail on June 21, 2018.




1
    The Court previously assigned pseudonyms to the appellants under Supreme Court Rule 7(d).
      (2)     On June 29, 2018, the certified notice to show cause was returned to the

Court in an envelope marked “Return to Sender, Unclaimed, Unable to Forward.”

Tagert has failed to respond to the notice to show cause within the required ten-day

period.     Under these circumstances, dismissal of this appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                          2